DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grillo Werke AG (EP-2302084-A1, see English translation unless otherwise noted, hereinafter Werke).
Regarding claim 1, Werke teaches improving the mechanical-technological properties, in particular the strength, breaking strength and rollability of zinc alloys ([0003]). Werke further teaches zinc wrought alloys with a broad range ([0010]) which overlaps the claimed ranges of Cu and Zn; is within the claimed ranges of Ti and Mg; and encompasses the claimed range of Al.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Summarized in the table below are the compositional limitations of the instant claim and the broad range of Werke. 

Instant Claim 1 (wt.%)
Werke Broad Range (wt.%)
Al
5 - 12
0.005 - 20
Cu
0.1 - 4
0.01 - 1.5
Mg
0.001 - 0.05
0.002 - 0.015
Ti
0.01 - 1
0.05 - 0.1
Zn
balance
balance 


Note that claim 1 recites the transitional phrase "consisting essentially of" which limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention, and “consisting essentially of” will be construed as equivalent to "comprising" absent a clear indication of the specification or claims as to what the basic and novel characteristics actually are. See MPEP §2111.03. In the instant case, neither the specification nor the claims provide a clear indication of what materials or elements would materially affect the basic and novel characteristics of the claimed invention. Therefore, the transitional phase “consisting essentially of” is interpreted as equivalent to “comprising."
Werke further teaches that the wrought alloy is produced in the form of sheets, strips, foils ([0011]) reads on the article being forgings since forgings can include strip, plates, sheets and bars.
Regarding claim 2, Werke further teaches no more than 0.01% by weight lead ([0009]) which overlaps the claimed null amount.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 3, Werke teaches 0.005 – 20 wt.% Al ([0010]) which encompasses the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 4, Werke teaches 0.01 - 1.5 wt.% Cu ([0010]) which  overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 5, Werke teaches 0.002 - 0.015 wt.% Mg ([0010]) which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 6, Werke further teaches that the alloy can contain 0.001 to 0.2 wt.% Si ([0007]) which meets the claimed limitation. 
Regarding claim 7, Werke further teaches zinc wrought alloys with a broad range ([0010]) which overlaps the claimed ranges of Mg and Zn; and encompasses the claimed ranges of Al and Cu.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Summarized in the table below are the compositional limitations of the instant claim and the broad range of Werke. 

Instant Claim 7 (wt.%)
Werke Broad Range (wt.%)
Al
5 - 8
0.005 - 20
Cu
0.5 - 1.5
0.01 - 1.5
Mg
0.003 - 0.05
0.002 - 0.015
Zn
Balance
balance 


Regarding claim 8, Werke further teaches zinc wrought alloys with a broad range ([0010]) which overlaps the claimed ranges of Mg and Zn; and encompasses the claimed ranges of Al and Cu.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Summarized in the table below are the compositional limitations of the instant claim and the broad range of Werke.

Instant Claim 8 (wt.%)
Werke Broad Range (wt.%)
Al
9-12
0.005 - 20
Cu
0.5-1.5
0.01 - 1.5
Mg
0.003-0.05
0.002 - 0.015
Zn
Balance
balance 


Regarding claim 13, Werke is silent on impurities meeting the limitation. 
Regarding claim 14, Werke is silent on Sn meeting the claimed range. Werke teaches limiting amounts of Cd, Pb and Fe ([0009]) which encompass the claimed ranges of Cd and Pb and are within the claimed range of Fe. 
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Summarized in the table below are the compositional limitations of the instant claim and the ranges of Werke.

Instant Claim 14 (wt.%)
Werke Broad Range (wt.%)
Cd
less than 0.003
no more than 0.003
Pb
less than 0.003
no more than 0.02
Sn
less than 0.001
---
Fe
less than 0.05
no more than 0.002


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-21 of copending Application No. 16/623,001 (‘001). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1and 20 of ‘001 teach an overlapping process for making the same articles with overlapping compositions of instant claim 1. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are summarized the compositional limitations of instant claim 1 and claim 1 of ‘001.

Instant Claim 1 (wt.%)
Claim 1 of ‘001 (wt.%)
Al
5-12
5 to 18
Cu
0.1-4
0.1 to 2.5
Mg
0.001-0.05
0.001 to 0.05
Ti
0.01-1
0.03 to 1
Zn
balance
balance 


Claim 2 of ‘001 teaches the same limitation that lead is not alloyed as instant claim 2.
Claim 7 of ‘001 teaches an overlapping silicon presence as instant claim 6.
Claims 1 and 7 of ‘001 teach overlapping composition limitations for instant claims 3-5, 7-8, and 13-14. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see pp. 5-9, filed 6/28/2022, with respect to the previous claim objections, claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d), and claim rejections under 35 U.S.C 103 over Watson et al., Watson in view of Spriesterbach et al., and Abramowitz et al. or alternatively Abramowitz in view of Watson, have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, these claim objections and claim objections have been withdrawn. 
Applicant's arguments, see pp. 5-6, filed 6/28/2022, with respect to the claim rejections under 35 U.S.C. 103 over Grillo Werke AG (hereafter Werke) have been fully considered but they are not persuasive. Applicant argues that Werke requires Ti and B, N, or C, which teaches away from the currently amended claim 1, which recites a zinc wrought alloy consisting essentially of Al, Cu, Mg, Ti, and Zn. 
In response, Examiner notes that the transitional phrase "consisting essentially of" which limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention, and “consisting essentially of” will be construed as equivalent to "comprising" absent a clear indication of the specification or claims as to what the basic and novel characteristics actually are. See MPEP §2111.03. In the instant case, neither the specification nor the claims provide a clear indication of what materials or elements would materially affect the basic and novel characteristics of the claimed invention. Therefore, the transitional phase “consisting essentially of” is interpreted as equivalent to “comprising." Therefore, the composition of Werke still reads on the claimed composition. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734